2.	Applicant's arguments filed September 13, 2021 have been fully considered but they are not persuasive. 
3.	Applicant argues that Catalano (US010299008B1) does not suggest determining an arrangement area in which the character string is arranged in the display area, on a basis of a central visual field of a user in the display area (p. 11, 2nd paragraph).
	In reply, the Examiner points out that Jiang (US 20200310631A1) was used to teach this, as seen in the rejection for Claim 3.
4.	As per Claim 3, Applicant argues that while Jiang teaches to preset a display position of the text to a center of the lock screen wallpaper, the reference considers a center of a screen itself, rather than any consideration of a visual field of a user (p. 13, 1st paragraph).
	In reply, the Examiner points out that it would have been obvious to one of ordinary skill in the art that when a user is looking at his mobile phone, he holds his mobile phone near his central visual field.  Thus, the center of the screen is near the central visual field of the user.  Thus, presetting a display position of the text to a center of the lock screen wallpaper as taught by Jiang is determining the arrangement area near the central visual field of the user in the display area, as recited in Claim 3.
5.	Applicant has added new Claim 21 (p. 22).
	In reply, the Examiner points out that newly added Claim 21 recites wherein the control unit determines the arrangement area at a position overlapping the central visual field.  Previously presented Claim 3 recites determining the arrangement area near the central visual field of the user in the display area.  But the previously presented claims do not recite determining the arrangement area at a position overlapping the central visual field.  Thus, newly added Claim 21 has a newly added limitation that would require further consideration and search.  Thus, the proposed amendments will not be entered.
/JONI HSU/Primary Examiner, Art Unit 2611